                     IN THE UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF WISCONSIN
                              GREEN BAY DIVISION


STEPHEN GOODLET and
TIFFANY GOODLET,

              Plaintiffs,
                                                          Case No.: 1:20-cv-01257
       v.

CITY OF MARINETTE and
DERRIK MAYE, in his official and individual capacities,
          Defendants.



                                PROTECTIVE ORDER



      Pursuant Fed. R. Civ. P. 26(c) and Civil L.R. 26(e), and upon the parties’ Stipulation

for Protective Order filed on February 24, 2021:

      IT IS ORDERED the parties’ stipulation for entry of a protective order (Docket #9)

be and the same is hereby ADOPTED;

      IT IS FURTHER ORDERED that based on the stipulation of the parties and the

representations set forth therein, the Court finds that exchange of sensitive information

between or among the parties and/or third parties other than in accordance with this

Order may cause unnecessary damage and injury to the parties or to others. The Court

further finds that the terms of this Order are fair and just and that good cause has been

shown for entry of a protective order governing the confidentiality of documents




        Case 1:20-cv-01257-WCG Filed 02/24/21 Page 1 of 9 Document 10
produced in discovery, answers to interrogatories, answers to requests for admission,

and deposition testimony; and

       IT IS THEREFORE ORDERED that, pursuant to Fed. R. Civ. P. 26(c) and Civil L.

R. 26(e):

       (A)      DESIGNATION OF CONFIDENTIAL OR ATTORNEYS’ EYES ONLY

INFORMATION. Designation of information under this Order must be made by placing

or affixing on the document or material, in a manner that will not interfere with its

legibility, the words “CONFIDENTIAL” or “ATTORNEYS EYES ONLY.”

                (1)   One who produces information, documents, or other material may

       designate them as “CONFIDENTIAL” when the person in good faith believes they

       contain nonpublic confidential law enforcement, medical, financial, personal,

       employment, and other sensitive information.

                (2)   One who produces information, documents, or other material may

       designate them as “ATTORNEYS’ EYES ONLY” when the person in good faith

       believes that they contain nonpublic confidential law enforcement, medical,

       financial, personal, employment, and other sensitive information that requires

       protection beyond that afford by a CONFIDENTIAL designation.

                (3)   Except for information, documents, or other materials produced for

       inspection at the party’s facilities, the designation of confidential information as

       CONFIDENTIAL or ATTORNEYS’ EYES ONLY must be made prior to, or


                                            2

            Case 1:20-cv-01257-WCG Filed 02/24/21 Page 2 of 9 Document 10
contemporaneously with, their production or disclosure. In the event that

information, documents, or other materials are produced for inspection at the

party’s facilities, such information, documents, or other materials may be

produced for inspection before being marked confidential. Once specific

information, documents or other materials have been designated for copying, any

information, documents or other materials, containing confidential information

will then be marked confidential after copying but before delivery to the party

who inspected and designated them. There will be no waiver of confidentiality by

the inspection of confidential information, documents, or other materials before

they are copied and marked confidential pursuant to this procedure.

       (4)    Portions of depositions of a party’s present and former officers,

directors, employees, agents, experts, and representatives will be deemed

confidential only if designated as such when the deposition is taken or within 30

days of receipt of the deposition transcript.

       (5)    If a party inadvertently produces information, documents, or other

material containing CONFIDENTIAL or ATTORNEYS’ EYES ONLY information

without marking or labeling it as such, the information, documents, or other

material shall not lose its protected status through such production and the parties

shall take all steps reasonably required to assure its continued confidentiality if

the producing party provides written notice to the receiving party within 10 days


                                      3

 Case 1:20-cv-01257-WCG Filed 02/24/21 Page 3 of 9 Document 10
      of the discovery of the inadvertent production, identifying the information,

      document or other material in question and of the corrected confidential

      designation.

      (B)    DISCLOSURE AND USE OF CONFIDENTIAL INFORMATION.

Information, documents or other material designated as CONFIDENTIAL OR

ATTORNEYS’ EYES ONLY under this Order must not be used or disclosed by the parties

or counsel for the parties or any persons identified in subparagraphs (B)(1) and (2) below

for any purposes whatsoever other than preparing for and conducting the litigation in

which the information, documents or other material were disclosed (including appeals).

The parties must not disclose information, documents, or other material designated as

confidential to putative class members not named as plaintiffs in putative class litigation

unless and until one or more classes have been certified. Nothing in this Order prohibits

a receiving party that is a government agency from following its routine uses and sharing

such information, documents or other material with other government agencies or self-

regulatory organizations as allowed by law.

             (1)     CONFIDENTIAL INFORMATION. The parties and counsel for the

      parties must not disclose or permit the disclosure of any information, documents

      or other material designated as “CONFIDENTIAL” by any other party or third

      party under this Order, except that disclosures may be made in the following

      circumstances:


                                            4

        Case 1:20-cv-01257-WCG Filed 02/24/21 Page 4 of 9 Document 10
        (a)    Disclosure may be made to employees of counsel for the parties

 or, when the party is a government entity, employees of the government, who

 have direct functional responsibility for the preparation and trial of the lawsuit.

 Any such employee to whom counsel for the parties makes a disclosure must

 be advised of, and become subject to, the provisions of this Order requiring

 that the information, documents, or other material be held in confidence.

        (b)    Disclosure may be made only to employees of a party required in

 good faith to provide assistance in the conduct of the litigation in which the

 information was disclosed who are identified as such in writing to counsel for

 the other parties in advance of the disclosure of the confidential information,

 documents or other material.

        (c)    Disclosure may be made to court reporters engaged for

 depositions and those persons, if any, specifically engaged for the limited

 purpose of making copies of documents or other material. Before disclosure to

 any such court reporter or person engaged in making copies, such reporter or

 person must agree to be bound by the terms of this Order.

        (d)    Disclosure may be made to consultants, investigators, or experts

 (collectively “experts”) employed by the parties or counsel for the parties to

 assist in the preparation and trial of the lawsuit. Before disclosure to any expert,

 the expert must be informed of and agree to be subject to the provisions of this


                                    5

Case 1:20-cv-01257-WCG Filed 02/24/21 Page 5 of 9 Document 10
   Order requiring that the information, documents, or other material be held in

   confidence.

             (e)     Disclosure may be made to deposition and trial witnesses in

   connection with their testimony in the lawsuit and to the Court and the Court’s

   staff.

             (f)     Disclosure may be made to persons already in lawful and

   legitimate possession of such CONFIDENTIAL information.

       (2)         ATTORNEYS’ EYES ONLY INFORMATION. The parties and

counsel for the parties must not disclosure or permit the disclosure of any

information, documents, or other material designated as ‘ATTORNEYS’ EYES

ONLY’ by any other party or third party under this Order to any other person or

entity, except that disclosures may be made in the following circumstances:

             (a)     Disclosure may be made to counsel and employees of counsel for

   the parties who have direct functional responsibility for the preparation and

   trial of the lawsuit. Any such employee to whom counsel for the parties makes

   a disclosure must be advised of, and become subject to, the provision of this

   Order requiring that the information, documents, or other material be held in

   confidence.

             (b)     Disclosure may be made to court reporters engaged for

   depositions and those persons, if any, specifically engaged for the limited


                                        6

 Case 1:20-cv-01257-WCG Filed 02/24/21 Page 6 of 9 Document 10
            purpose of making copies of documents or other material. Before disclosure to

            any such court reporter or person engaged in making copies, such reporter or

            person must agree to be bound by the terms of this Order.

                     (c)   Disclosure may be made to consultants, investigators, or experts

            (collectively “experts”) employed by the parties or counsel for the parties to

            assist in the preparation and trial of the lawsuit. Before disclosure to any expert,

            the expert must be informed of and agree to be subject to the provisions of this

            Order requiring that the information, documents, or other material be held in

            confidence.

                     (d)   Disclosure may be made to deposition and trial witnesses in

            connection with their testimony in the lawsuit and to the Court and the Court’s

            staff.

                     (e)   Disclosure may be made to persons already in lawful and

            legitimate possession of such ATTORNEYS’ EYES ONLY information.

      (C)       MAINTENANCE OF CONFIDENTIALITY. Except as provided in

subparagraph (B), counsel for the parties must keep all information, documents, or other

material designated as confidential that are received under this Order secure within their

exclusive possession and must place such information, documents or other material in a

secure area.




                                               7

        Case 1:20-cv-01257-WCG Filed 02/24/21 Page 7 of 9 Document 10
             (1)    All copies, duplicates, extracts, summaries, or descriptions

      (hereinafter referred to collectively as “copies”) of information, documents, or

      other material designated as confidential under this Order, or any portion thereof,

      must be immediately affixed with the words ‘CONFIDENTIAL” or “ATTORNEYS

      EYES ONLY” if not already containing that designation.

             (2)    To the extent that any answers to interrogatories, transcripts of

      depositions, responses to requests for admissions, or any other papers filed or to

      be filed with the Court reveal or tend to reveal information claimed to be

      confidential, those papers must be redacted only to the extent necessary. If the

      parties seek to seal a document, either in part or in full, they must file a motion to

      seal that document, together with a redacted copy on the record. They must also

      simultaneously file unredacted copies under seal with the Clerk of Court via the

      CM-ECF system. The parties shall act in good faith in designating records to be

      filed, in whole or in part, under seal. If a Court filing contains information,

      documents, or other materials that were designated ‘CONFIDENTIAL” or

      “ATTORNEYS EYES ONLY” by a third party, the party making the filing shall

      provide notice of the filing to the third party.

      (D)    CHALLENGES TO CONFIDENTIALITY DESIGNATION. A party or

interested member of the public may challenge the designation of confidentiality by

motion. The designating party bears the burden of proving that the information,


                                             8

       Case 1:20-cv-01257-WCG Filed 02/24/21 Page 8 of 9 Document 10
documents, or other material at issue are properly designated as confidential. The Court

may award the party prevailing on any such motion actual attorney fees and costs

attributable to the motion.

       (E)    CONCLUSION OF LITIGATION. At the conclusion of the litigation, a

party may request that all information, documents or other material not filed with the

Court or received into evidence and designated as CONFIDENTIAL or ATTORNEYS’

EYES ONLY” under this Order must be returned to the originating party or, if the parties

so stipulate, destroyed, unless otherwise provided by law. Notwithstanding the

requirements of this paragraph, a party may retain a complete set of all documents filed

with the Court, subject to all other restrictions of this Order.

       Dated at Green Bay, Wisconsin, this 24th day of February, 2021.

                                                  s/ William C. Griesbach
                                                  William C. Griesbach
                                                  United States District Judge




                                              9

        Case 1:20-cv-01257-WCG Filed 02/24/21 Page 9 of 9 Document 10
